DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's election without traverse of the species of claim 157 in the reply filed on February 25, 2022 is acknowledged.  However, upon further search and consideration, the species of claim 156 is rejoined.  Claims 144-163 are currently pending and under examination.
	
	This application is a Continuation of Application No. 16/849831, filed April 15, 2020, now abandoned, which is a Continuation of Application No. 16/560653, filed September 4, 2019, now abandoned, which is a Continuation of Application No. 16/243888, filed January 9, 2019, now abandoned, which is a Continuation of Application No. 14/033205, filed September 20, 2013, now U.S. Patent No. 10,240,217, which is a Continuation of Application No. 13/225346, filed September 2, 2011, now abandoned, which claims priority to Provisional Application No.
61/529277, filed August 31, 2011.  This Application also claims priority to PCT/US2011/046153, filed August 1, 2011, and to Israel Patent Documents, including IL207945, filed September 2, 2010.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 144-146, 148-152, and 163 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Amartey et al., (Comparison of corn steep liquor with other nutrients in the fermentation of D-xylose by Pichia Stipitis CBS 6054, Biotechnology Letters, Vol. 16, No. 2 (Feb. 1004), pp. 211-214).
With regard to claims 144-146 and 163, Amartey et al. teach a fermentation composition, which is a sugar composition, comprising corn steep liquor and 80 g/L of xylose (p. 211 last paragraph to p. 212 line 2), which is about 62% xylose (see p. 211, Media: E), which is fully encompassed within at least 60% and less than 90% xylose by weight relative to total sugars.  Corn steep liquor contains 4% maltotriose (p. 212, para 5, line 7), which is an oligosaccharide present in a concentration from 0.001% to 10% by weight relative to total sugars.  Corn steep liquor contains 0.06% acetic acid, which is at least 100 PPB but not exceeding 0.5% of a total concentration of acetic acid, which is a marker molecule (p. 212, para 5, line 4-7).  The corn steep liquor also contains amino acids and glycerol (p. 212, para 5, line 4-7), which are second and third marker molecules.
With regard to claims 148-151, corn steep liquor is a fermentation residue, and Amartey et al. teach further teach that yeast extract, malt extract, and peptone can be used as nutrient additives (p. 211, para 3, line 7; para 5, Media: B, C), which are also fermentation residues.
With regard to claim 152, Amartey et al. teach that corn steep liquor also contains 1.2% dextrose (glucose) (p. 212, para 5, line 6), which is glucose between 0.001% and 5% of total sugars.  
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 144-149, 152-161, and 163 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eyal et al. (US 2012/0264873; Published Oct. 18, 2012, Priority to June 26, 2010).
With regard to claims 144-147 and 163, Eyal et al. teach a sugar mixture, the mixture comprising a pentose, the pentose including xylose, including at a ratio of ≥0.05 to total saccharides, and greater than 10% (Abs.; Para. 31, 138), which encompasses at least 60% xylose, and less than 90% xylose, relative to total sugar concentration.  The sugar mixture further comprises oligosaccharides, including at a ratio of ≥0.06 to total sugar concentration, and greater than 4%, 6%, or 8% of the total sugar concentration (Abs.; Para. 28), which is encompassed within 0.001% to 10% total sugar concentration.  The sugar mixture further comprises one or more marker molecules at a concentration of at least 100 PPB, wherein marker molecules include furfural, hydroxy-methylfurfural, products of furfural or hydroxy-methylfurfural condensation, color compounds formed on heating a sugar, levulinic acid, methanol, and galacturonic acid (Para. 216), which encompasses at least one, at least two, and at least three marker molecules, and at least 100 PPB by not exceeding 5% of the marker molecule.  

With regard to claims 148 and 149, Eyal et al. teach that fermentation media, which includes the sugar mixture, can include yeast extract (Para. 19), which is a fermentation residue.  
With regard to claim 152, Eyal et al. teach that the sugar mixture further comprises glucose, including in an oligosaccharide to total saccharide ratio ≥0.06 (Para. 138), which encompasses between 0.001% and 5% of total sugars on a weight basis. 
With regard to claims 153-155, 158,  and 159, Eyal et al. teach that the sugar mixture further comprises pentoses in addition to xylose, including arabinose, ribose, and/or lyxose,  wherein the pentose, including arabinose, is present at a ratio of ≥0.05 to total saccharides, (Para. 138), which is encompassed within at least 0.001%, and at least 2% arabinose based on total sugars on a weight basis.  
With regard to claims 156, 157, 160, and 161, Eyal et al. teach the that sugar mixture further comprises maltose, isomatose, trehalose, gentiobiose, sophorose, and cellobiose (Para. 55-56).  


Claims 144 and 162 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eyal et al., as applied to claim 144 above, and further in view of Forster et al. (US Patent No. 4,237,110; Published 1980).

Eyal et al. do not teach that the sugar composition further comprises 2-ethylhexanol.
Forster et al. teach a hydrolysate that includes HCL utilized for acid hydrolysis, and the various sugars obtained from the acid hydrolysis process, where 2-ethylhexanol is then included in the hydrolysate for solvent extraction of the HCL (Abs.; Col. 3, Line 4-37; claim 1, 4). The 2-ethylhexanol is present in the hydrolysate at 0.75%, which is at least 100 PPB 2-ethylhexanol (Table ID).  Wherein the inclusion of 2-ethylhexanol in the hydrolysate is desirable, as solvent extraction allows for the recycling of the HCL for reuse in the hydrolysis reaction, thus making the process of acid hydrolysis more economically favorable (Col. 1, Line 27-30).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Eyal et al. and Forster et al., because both teach hydrolysate produced by acid hydrolysis using HCL, where the hydrolysate includes the obtained sugars. The inclusion of 0.75% 2-ethylhexanol in the hydrolysate for solvent extraction of the HCL is known in the art as taught by Forster et al.  The inclusion of 2-ethylhexanol, as taught by Forster et al. in the hydrolysate of Eyal et al. amounts to the simple substitution of one known extractant for another, and would have been expected to predictably and successfully provide the hydrolysate of Eyal et al., while additionally allowing for removal of the HCL for recycling, thus rendering the hydrolysate and its production more economical.
Claim 162).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 144, 156, 157, and 163 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 26, and 27 of U.S. Patent No. 9,410,216. Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a sugar composition comprising at least 60% and less than 90% xylose by weight relative to total sugar concentration; at least 100 PPB, but not exceeding 0.5%, of a total concentration of a marker molecule, wherein the marker molecule is at least one molecule selected from the group consisting of furfural, hydroxy-methylfurfural, products of furfural or hydroxy-methylfurfural condensation, color compounds formed on heating a sugar, levulinic acid, acetic acid, methanol, galacturonic acid, an alcohol of more than four carbon atoms, betaine, amino acids, proteins, phosphate and glycerol; optionally at least one fermentation residue; and 0.001% to 10% oligosaccharides, including maltose, isomaltose, trehalose, gentiobiose, sophorose, and cellobiose, by weight relative to total sugar concentration (Instant claims: 144, 156, 157, 163; Cited Patent claims: 1-11, 26, 27).  
s 144-148, 152-161, and 163 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,512,495. Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a sugar composition, including lignocellulosic hydrolysate, comprising at least 60% and less than 90% xylose by weight relative to total sugar concentration; at least 100 PPB, but not exceeding 0.5%, of a total concentration of a marker molecule, wherein the marker molecule is at least one molecule selected from the group consisting of furfural, hydroxy-methylfurfural, products of furfural or hydroxy-methylfurfural condensation, color compounds formed on heating a sugar, levulinic acid, acetic acid, methanol, galacturonic acid, an alcohol of more than four carbon atoms, betaine, amino acids, proteins, phosphate and glycerol; optionally at least one fermentation residue; and 0.001% to 10% oligosaccharides, including maltose, isomaltose, trehalose, gentiobiose, sophorose, and cellobiose, by weight relative to total sugar concentration; 0.001% to 5% glucose; arabinose, including at least at 0.001% and 2%; and disaccharides including trehalose, gentiobiose, kojibiose, nigerose, sophorose, and laminarobise (Instant claims: 144-148, 152-161, 163; Cited Patent claims: 1-12).  
Claims 144, 156, 157, 163 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,663,836. Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a sugar composition comprising at least 60% and less than 90% xylose by weight relative to total sugar concentration; at least 100 PPB, but not exceeding 0.5%, of a total concentration of a marker molecule, wherein the marker molecule is at least one molecule selected from the group consisting of furfural, hydroxy-methylfurfural, products of furfural or hydroxy-methylfurfural condensation, color compounds formed on heating a sugar, levulinic acid, acetic acid, methanol, .  
Claims 144-163 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,240,217. Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a sugar composition, including lignocellulosic hydrolysate, comprising at least 60% and less than 90% xylose by weight relative to total sugar concentration; at least 100 PPB, but not exceeding 0.5%, of a total concentration of a marker molecule, wherein the marker molecule is at least one molecule selected from the group consisting of furfural, hydroxy-methylfurfural, products of furfural or hydroxy-methylfurfural condensation, color compounds formed on heating a sugar, levulinic acid, acetic acid, methanol, galacturonic acid, an alcohol of more than four carbon atoms, betaine, amino acids, proteins, phosphate and glycerol; at least one or more fermentation residues; and 0.001% to 10% oligosaccharides, including maltose, isomaltose, trehalose, gentiobiose, sophorose, and cellobiose, by weight relative to total sugar concentration; 0.001% to 5% glucose; arabinose, including at least at 0.001% and 2%; disaccharides including trehalose, gentiobiose, kojibiose, nigerose, sophorose, and laminarobise; and at least 100 PPB 2-ethylhexanol (Instant claims: 144-163; Cited Patent claims: 1-22).  



Conclusion

No claims are allowable.

Art of Record: 

Bustos et al., Modeling of the Hydrolysis of Sugar Can Bagasse with Hydrochloric Acid, Applied Biochemistry and Biotechnology, Vol. 104, (2003), pp. 51-68 (lignocellulosic hydrolysate containing xylose, oligosaccharides, and marker molecules).

Jansen et al., US 2014/0175331, Published June 26, 2014, Priority to Sept. 2, 2010 (lignocellulosic hydrolysate containing xylose, oligosaccharides, and marker molecules).

Neuriter et al., Dilute-Acid Hydrolysis of Sugarcane Bagasse at Varying Conditions, Applied Biochemistry and Biotechnology, Vols. 98-100, (2002), pp. 49-58 (lignocellulosic hydrolysate containing xylose, oligosaccharides, and marker molecules).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653